  Case: 7:20-cv-00062-GFVT Doc #: 6 Filed: 05/08/20 Page: 1 of 1 - Page ID#: 26




                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF KENTUCKY
                               SOUTHERN DIVISION
                                    PIKEVILLE

 DANIEL EDWARD MEADE,                         )
                                              )
           Plaintiff,                         )        Civil No. 7:20-cv-00062-GFVT
                                              )
 v.                                           )
                                              )
 BRIAN MORRIS, et al.,                        )                JUDGMENT
                                              )
           Defendants.                        )

                                    *** *** *** ***

       Consistent with the Memorandum Opinion and Order entered this date, and pursuant to

Rule 58 of the Federal Rules of Civil Procedure, it is hereby ORDERED and ADJUDGED as

follows:

       1. The Complaint filed by Plaintiff Daniel Edward Meade [R. 1] is DISMISSED.

       2. This action is STRICKEN from the Court’s docket.

       3. This is a FINAL and APPEALABLE Judgment, and there is no just cause for delay.

       This 8th day of May, 2020.
